DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mapping, by a computing device..” in claim 1, “receiving, by a thermoacoustic system…” and “a computing device configured to map…” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, the “computing device” has been interpreted as corresponding to a computer or processor, as set forth in paragraph [0043] of Applicant’s corresponding PG-Pub 2021/0077018, along with the algorithm/steps for performing the function as described throughout the specification, and equivalents thereof.  
The “thermoacoustic system” has been interpreted as corresponding to at least one thermoacoustic transducer as set forth in paragraph [0044] of Applicant’s PG-Pub specification, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

With regards to claim 17, in line 2, the claim sets forth that the system comprises “a plurality of thermoacoustic transducers”.  However, claim 17 is dependent upon claim 15, wherein claim 15 in line 8 sets forth that their system comprises “a thermoacoustic transducer array”, which, by definition of “array”, requires a plurality of thermoacoustic transducers.  Claim 17 therefore fails to further limit the subject matter of claim 15.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent No. 9,888,879) in view of Desjardins et al. (US Pub No. 2021/0251605).
With regards to claims 1, 8 and 15,  Cho et al. disclose a system and method for simultaneously performing ultrasound and thermoacoustic imaging, the method comprising:
directing, by an imaging system (20), RF energy (i.e. “short pulses of RF electromagnetic radiation”) with an RF emitter (28) through a surface of the RF emitter and toward a region of interest within the object (column 3, lines 32-40; column 4, lines 11-18; Figures 1), wherein the region of interest has a material, a reference, and a boundary between the material and the reference (column 5, lines 34-38, 56-64; Figure 4, step 401; Figure 5);
transmitting an ultrasound signal that travels through the object and reflects at the boundary (column 3, line 61-column 4, line 8, referring to the ultrasound transducer arrays (25) which are configured to emit sound waves into the ROI and that echo off tissue within the ROI, which includes said boundary; Figure 5)
receiving, by a thermoacoustic system (26) of the imaging system (20), a thermoacoustic multi-polar signal (50, 55, 60) from a specific location on the boundary (i.e. 65), wherein the thermoacoustic multi-polar signal is induced by the RF energy (504) (column 3, lines 34-37; column 4, lines 42-44; column 4, lines 56-59, referring to the bipolar signals which represent thermoacoustic data obtained at a boundary (65) 
receiving, by the thermoacoustic system (25, 26) of the imaging system, the reflected ultrasound signal (column 3, lines 34-37; column 3, line 67-column 4, line 3; column 5, lines 38-55, referring to obtaining ultrasound image data; Figures 1 and 4-5);
mapping, by a computing device (22) of the imaging system, the specific location within the object based on the reflected ultrasound signal (column 5, line 38-column 6, line 15, referring to locating the region of interest using the ultrasound imaging system; Figures 1, 4-5); and
determining, by the computing device of the imaging system, a parameter of the object at the specific location based on the thermoacoustic multi-polar signal (column 4, lines 42-44; column 6, lines 16-34, referring to calculating a fat concentration (i.e. “parameter”) of the object of interest as a function of the corrected thermoacoustic bipolar signal at the boundary (i.e. “specific location”); Figures 1-2, 4-5).
Further, with regards to claims 7 and 15, Cho et al. disclose that their system includes an RF emitter (28) configured to direct the RF energy to the region of interest within the object (column 4, lines 11-15; Figure 1), at least one thermoacoustic transducer (or a thermoacoustic transducer array) configured to receive the thermoacoustic multi-polar signal and the ultrasound signal (column 3, lines 62-64; column 4, lines 19-26, 34-36, referring to the thermoacoustic imaging system using “one or more ultrasound transducer arrays” and can utilize separate thermacoustic transducers from the ultrasound transducer arrays (25), and thus one (or more) thermoacoustic transducer is used; column 12, lines 44-47, referring to use of a single 
	However, Cho et al. do not specifically disclose that the ultrasound signal is provided by having the RF energy thermoacoustically induce the ultrasound signal at the surface of the RF emitter and that the ultrasound and thermoacoustic imaging are performed “simultaneously”.
	Desjardins et al. disclose an ultrasound imaging system which uses excitation light that is transmitted from a proximal end (102) to the distal end (103) of an optical light guide (130) to generate ultrasound using the photoacoustic effect (paragraph [0054]; Figure 1).  The excitation light travels down to the distal end (103, i.e. surface of the energy emitter) and is absorbed by an optically absorbing coating (135) (paragraph [0054]; Figure 1).  The resulting thermal deposition into the optically absorbing material of the coating (135) converts the light into ultrasound (171) that propagates from the instrument (100) into the tissue (30) and wherein the ultrasound waves (171) are reflected by one or more anatomical structures (31) within the tissue (paragraphs [0054], [0062]; Figure 1, note that the excitation light/energy thermoacoustically/photoacoustically induces an ultrasound signal at the distal end (103; i.e. surface of the energy emitter) that travels through the object and would be reflected at boundaries in the tissue).  The absorbing medium used to generate ultrasound may be wavelength selective, such that light of a specific wavelength may be absorbed and light of an alternative wavelength may be transmitted (paragraph [0021]).  The light which is transmitted through the optically absorbing material into the surrounding medium (tissue) may be absorbed in the tissue, wherein it will generate 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the ultrasound signal of Cho et al. be provided by having the RF energy thermoacoustically induce the ultrasound signal at the surface of the RF emitter and that the ultrasound and thermoacoustic imaging are performed “simultaneously”, as taught by Desjardins et al., in order to provide multi-modality imaging which allows for simultaneous imaging of the different modalities and further provide a reduced size of the instrument and provide an immunity to electromagnetic interference, and thus allow the device to be used in a wider range of circumstances (paragraphs [0004]-[0005], [0021]).  
Additionally/alternatively, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the technique for providing an ultrasound signal of Cho et al. with a technique for providing 
With regards to claims 2 and 9, Cho et al.. disclose that the thermoacoustic system comprises one thermoacoustic transducer (column 3, lines 62-64; column 4, lines 19-26, 34-36, referring to the thermoacoustic imaging system using “one or more ultrasound transducer arrays” and can utilize separate thermacoustic transducers from the ultrasound transducer arrays (25), and thus one (or more) thermoacoustic transducer is used; column 12, lines 44-47, referring to use of a single transducer element).
With regards to claims 3, 10 and 17, Cho et al. disclose that the thermoacoustic system comprise a plurality of thermoacoustic transducers (column 3, lines 62-64; column 4, lines 19-26, referring to the thermoacoustic imaging system using “one or more ultrasound transducer arrays”, wherein an array would include a plurality of thermoacoustic transducers).
With regards to claims 4, 11 and 18, Cho et al. disclose that the object is a human body (column 13, lines 21-35; Figure 6).

With regards to claims 6, 13 and 19, Cho et al. disclose that determining the parameter of the object comprises determining an attenuation of an electric field within the object (column 5, lines 7-34; column 7, lines 34-44; column 8, lines 11-38; column 11, lines 46-62, Figures 3, 15, note that attenuation of an electric field within the object is used to calculate a fat concentration of the object of interest).
With regards to claims 7, 14 and 20, Cho et al. disclose that determining the parameter of the object further comprises comparing the attenuation of the electric field within the object to a known attenuation of an electric field within a known material (column 4, lines 37-46, referring to fat/fatty tissue having lower electrical conductivity in RF compared to other water/soft tissues; column 7, lines 34-column 8, line 38, referring to the properties of the reference being known; column 8, lines 54-57, referring to grading the object of interest by comparing the fractional fat content to known tabulated values; column 11, lines 46-62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abe (US Pub No. 2015/0099973) disclose a process for receiving a photoacoustic wave signal comprising having emitted light be absorbed also on a surface (105) of the subject and thus have a photoacoustic wave be generated, which is then reflected by the optical absorber (101) and also emitting light to the subject such that the pulsed light is absorbed by an optical absorber (101) placed inside the subject .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793